Citation Nr: 1643283	
Decision Date: 11/14/16    Archive Date: 12/01/16

DOCKET NO.  13-25 115A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial compensable rating for degenerative disc disease of the lumbar spine, status post surgery.


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to September 1991 and from September 1992 to January 2011.  He had service in Southwest Asia and his decorations include an Expert Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for degenerative disc disease (DDD) of the lumbar spine, status post surgery, assigning a noncompensable (zero percent) rating effective February 1, 2011.

In September 2013, the Veteran notified the Board that he did not want a Board hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014). 

The Veteran was most recently examined by VA for his service-connected DDD of the lumbar spine in December 2010, and there is evidence that his lumbar spine condition has increased in severity since that time.  In the VA examination, the Veteran's thoracolumbar spine range of motion measurements were found to be within normal limits, with no evidence of radiating pain.  Treatment records from Martin Army Community Hospital, however, reveal that the Veteran reported worsening symptoms since the VA examination.  In December 2011, the Veteran reported low back pain radiating to his left hip.  In January 2012, the lumbosacral spine motion was noted to be limited to 50 percent in extension and 25 percent in forward flexion, with pain at the end of the ranges of motion.  The Veteran had at least four sessions of physical therapy and ordered a home TENS unit.  Thus, due to evidence of worsening symptomatology, the Board finds that a new VA examination is necessary.

In addition, medical records were most recently associated with the Veteran's claim file in September 2013.  As such, the Veteran should also be provided the opportunity to provide sufficient information and, if necessary, authorization to enable VA to obtain any pertinent VA and non-VA clinical records not already incorporated in the claims file.  The AOJ should make an attempt to obtain copies any outstanding records from any identified treatment source.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to provide sufficient information and necessary authorization in order to obtain copies of any outstanding records of treatment by VA or non-VA health care providers for any lumbar spine or low back treatment.  The letter should invite the Veteran to submit any pertinent medical evidence in support of his claim. 

If the Veteran provides the necessary information and authorizations, obtain legible copies of any outstanding clinical records and incorporate them into the claims file.

2.  Obtain from the VA Healthcare System any outstanding pertinent VA treatment records showing treatment for the lumbar spine or low back, if any.  

All records/responses received should be associated with the claims file.  If any records sought are not obtained, a written statement to that effect should be incorporated into the record.

3.  After any records requested above have been obtained, schedule the Veteran for a VA examination to determine the current level of severity of the service-connected DDD of the lumbar spine.  The examiner must review the Veteran's claims file and explain the complete rationale for all opinions expressed and conclusions reached. 

In discussing the severity of the lumbar spine DDD, the examiner should describe the range of motion of the thoracolumbar spine, including any functional loss due to pain or painful motion (supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion) as well as weakness, excess fatigability, incoordination or pain on movement.  Any additional functional loss should be expressed in terms of additional limitation of motion, if possible.

4.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claim.  If any benefit sought on appeal remains denied, then a fully responsive supplemental statement of the case should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




